—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered May 24, 1999, which, in an action for assault and negligence, insofar as appealed from as limited by the briefs, granted defendant-respondent’s motion to dismiss the complaint, unanimously affirmed, without costs.
The action, commenced February 1998 and based on a physical altercation that occurred in January 1994, is time-barred. We reject plaintiffs’ claim that, since a prior action based on the same events was commenced prior to January 1, 1998 and dismissed for improper service after January 1, 1998, they have a vested right in the 120-day grace period provided in CPLR former 306-b (b), repealed as of January 1, 1998 and applicable to all actions commenced on or after January 1, 1998 (L 1997, ch 476, § 1; see, Chemical Bank v Miller, 269 AD2d 220). Concur — Williams, J. P., Tom, Mazzarelli, Rubin and Saxe, JJ.